
	

113 HR 220 IH: Stop the Coin Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Walden (for
			 himself, Mr. Lance,
			 Mr. Sessions,
			 Mr. Hudson,
			 Mr. Westmoreland,
			 Mr. Holding,
			 Mr. Chaffetz,
			 Mrs. Noem,
			 Mr. Fincher,
			 Mr. Campbell,
			 Mr. Luetkemeyer,
			 Mr. Jones,
			 Mr. Nugent,
			 Mr. Aderholt,
			 Mr. Nunnelee,
			 Mr. Yoder,
			 Mr. Thornberry,
			 Mr. Kinzinger of Illinois,
			 Mr. Latta, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend section 5112 of title 31, United States Code, to
		  limit the face value of coins that the Secretary of the Treasury may issue, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Coin
			 Act.
		2.Limitation on
			 face value of coinsSection
			 5112 of title 31, United States Code, is amended—
			(1)in subsection
			 (k)—
				(A)by inserting
			 having such nominal, or face, values as the Secretary may determine but
			 not in any case exceeding $200 after platinum coins;
			 and
				(B)by striking
			 denominations,; and
				(2)by adding at the
			 end the following new subsection:
				
					(w)Limitation on
				face valueThe Secretary may
				not mint or issue any coin having a nominal, or face, value exceeding
				$200.
					.
			
